 

Exhibit 10.328

 



ASSIGNMENT AND ASSUMPTION OF COMMERCIAL CONTRACT

(Metropolitan - 547 & 553 NE 1st Ave., Fort Lauderdale, FL)

 

This Assignment and Assumption of Commercial Contract (this "Agreement"), dated
as of December 18, 2015 (the "Effective Date"), is made by and between ArchCo
Residential LLC, a Delaware limited liability company ("ArchCo"), and BR ArchCo
Flagler Village, LLC, a Delaware limited liability company ("BRAFV").

 

Recitals

 

This Agreement is made with respect to the following facts:

 

A.                 ArchCo is the Purchaser under that certain Commercial
Contract dated as of November 30, 2015 (the "Original Agreement") with
Metropolitan Property Investment, LLC, a Georgia limited liability company, as
Seller, with respect to with respect to the real property located at 547 and 553
NE 1st Ave., Fo11Lauderdale, Florida (the "Property"), as more particularly
described on Exhibit A attached to this Agreement. All capitalized terms used
but not otherwise defined in this Agreement shall have the meaning for such
terms set fo11h in the Purchase Agreement.

 

B.                 ArchCo desires to assign its rights and obligations under the
Purchase Agreement to BRAFV and BRAFV desires to assume ArchCo's rights and
obligations under the Purchase Agreement.

 

Agreement

 

In consideration of the premises and the mutual benefits to be derived from this
Agreement and the respective covenants and representations, warranties,
agreements, indemnities and promises set forth below, the parties, intending to
be legally bound, agree as follows.

 

1.                  Assignment. ArchCo irrevocably grants, bargains, sells,
assigns and otherwise transfers and delivers to BRAFV and its successors and
assigns, all rights and obligations of Purchaser under the Purchase Agreement
excluding only representations and warranties made by Purchaser under the
Purchase Agreement to the extent made as of the Agreement Date (the "Assumed
Rights and Obligations").

 

2.                   Acceptance by BRAFV. BRAFV accepts and assumes the Assu med
Rights and Obligations.

 

3.                   Indemnification.

 

a.                    ArchCo shall indemnify, defend, protect and hold harmless
BRAFV from and against all claims, damages, losses, liabilities, costs
(including, without limitation, reasonable attorneys' fees) and expenses to the
extent the same arise before the Effective Date with respect to Purchaser's
obligations under the Assumed Rights and Obligations.

 

b.                  BRAFV shall indemnify, defend, hold harmless ArchCo from and
against any and all claims, damages, losses, liabilities, costs (including,
without limitation, reasonable attorneys' fees) and expenses to the extent the
same arise on or after the Effective Date with respect to Purchaser's
obligations under the Assumed Rights and Obligations.

 

4.                    Attorneys' Fees. If either party employs attorneys to
enforce any of the provisions of this Agreement, the party against whom any
final judgment is entered agrees to pay the prevailing party all reasonable
costs, charges and expenses, including reasonable attorneys' fees, expended or
incurred by the prevailing party in connection with the enforcement action.

 

 1 

 

 

5.                    Counterparts. This Agreement may be executed in
counterparts; each such counterpart shall be deemed an original; and all
counterparts so executed shall constitute one instrument and shall be binding on
all of the patties to this Agreement notwithstanding that all of the parties are
not signatory to the same counterpart.

 

 

REMAINDER OF PAGE INTENTIONALLY BLANK. SIGNATURE PAGE(S) FOLLOWS.

 



 2 

 

 

ArchCo and BRAFV have executed this Agreement as of the Effective Date.

 

ARCHCO:

 

ArchCo Residential LLC,

a Delaware limited liability company

 

 



By: /s/ Neil T. Brown   Name: Neil T. Brown   Title: Authorized Signatory  

 

 
 

 

BRAFV:

 

BR ArchCo Flagler Village, LLC,

a Delaware limited liability company

 



By: /s/ Jordan Ruddy   Name: Jordan Ruddy   Title: Authorized Signatory  

 

 
 

 

Exhibit A

Legal Description of the Property

 

 

Lots 1, 2, 3, 4, 9 & 10, Block 6, of AMENDED PLAT OF NORTH LAUDERDALE, according
to the Plat thereof, as recorded in Plat Book 1, Page 182, of the Public Records
of Miami-Dade County, Florida; said lands situate, lying and being in Broward
County, Florida; Less and Except the North 20 feet of Lot 1, Block 6, as
conveyed in Official Records Book 45928, page 533.

 



 A-1 

 